Citation Nr: 0820073	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating greater than 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel





INTRODUCTION

The veteran had active service from June 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which granted the veteran's claim of 
service connection for PTSD and assigned a 50 percent rating 
effective April 12, 2004.  The veteran disagreed with this 
decision later in May 2005, seeking a higher initial rating 
than 50 percent for his service-connected PTSD.  He perfected 
a timely appeal in July 2006.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to May 30, 2006, the veteran's PTSD is manifested 
by, at worst, occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
difficulty establishing and maintaining effective work and 
social relationships, a sleep disorder, irritability, and 
short-term memory problems.

3.  Effective May 30, 2006, the veteran's PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas due to such symptoms as an inability to establish 
and maintain effective relationships, significant diminished 
interest or pleasure in almost all activities, feelings of 
detachment or estrangement from others, a restricted range of 
affect, a sense of a foreshortened future, psychomotor 
agitation, poor self-esteem, a diminished ability to think or 
concentrate, repetitive thoughts of death, and severe social 
impairment.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 
50 percent for PTSD, prior to May 30, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2007).


2.  The criteria for a rating of 70 percent, but no higher, 
for PTSD, from May 30, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The veteran's higher initial rating claim for PTSD is a 
"downstream" element of the RO's grant of service 
connection for PTSD in the currently appealed rating decision 
issued in May 2005.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating 
issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 
2003).  For an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In December 2004, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete this claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the May 2005 rating decision was 
fully favorable to the veteran on the issue of service 
connection for PTSD, and because the veteran's higher initial 
rating claim for PTSD is being granted in this decision 
effective May 30, 2006, the Board finds no prejudice to the 
veteran in proceeding with the present decision and any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In Dingess, the United States Court of 
Appeals for Veterans Claims (Veterans Court) held that, in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  The appeal for a 
higher initial rating for PTSD originates, however, from the 
grant of service connection for this disability.  
Consequently, Vazquez-Flores is inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  In response to a request for the veteran's claims 
file from the RO, VA's Records Management Center (RMC) 
notified the RO in November 2004 that the claims file had 
been lost and needed to be rebuilt.  In cases where the 
veteran's service medical records (or other pertinent 
records, for that matter) are unavailable through no fault of 
the claimant, there is a heightened obligation to assist the 
claimant in the development of his or her case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his or her service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). The Veterans Court also 
has held that VA's efforts to obtain service department 
records shall continue until the records are obtained or 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); 
see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In this 
case, however, it appears that the veteran's service medical 
records and service personnel records have been obtained and 
associated with his rebuilt claims file.  In July 2005, the 
veteran notified VA that he had no further information or 
evidence to submit in support of his claim.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA has 
provided the veteran with examinations to determine the 
current nature and severity of his service-connected PTSD.  
In summary, VA has done everything reasonably possible to 
notify and to assist the veteran and no further action is 
necessary to meet the requirements of the VCAA.

The veteran contends that his service-connected PTSD is more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD is evaluated currently 
as 50 percent disabling under 38 C.F.R. § 4.130, DC 9411.  
See 38 C.F.R. § 4.130, DC 9411 (2007).  

Under DC 9411, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability, 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  See 38 C.F.R. § 4.130, DC 9411 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  As relevant to the veteran's claim, a GAF 
score of 31-40 indicates some impairment in reality testing 
or communication or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or 
mood.  

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in May 1967, he 
denied any relevant medical history and his psychiatric 
evaluation was normal.  The veteran was not treated for PTSD 
during active service.  At his separation physical 
examination in July 1970, the veteran was hospitalized at the 
William Beaumont General Hospital in El Paso, Texas.  The 
veteran's medical history included nervous trouble which the 
in-service examiner attributed to a diagnosis of chronic 
moderate latent-type schizophrenic reaction manifested by a 
flat affect, ideas of reference, auditory hallucinations, and 
impulsive behavior.  This examiner noted that the veteran had 
a moderate degree of psychiatric impairment for further 
military duty and recommended that the veteran be separated 
from service.

A review of the veteran's service personnel records indicates 
that he served in Vietnam from June 1968 to June 1969.  He 
participated in the Vietnam Counteroffensive Phase II and 
Phase V.  His awards included the Vietnam Service Medal, the 
Combat Infantry Badge, the Air Medal, and the Republic of 
Vietnam Campaign Medal with Device.  His military 
occupational specialty (MOS) included basic airborne, 
rifleman, radio telephone operator (RTO), and automatic 
rifleman.  It appears that the veteran had a period of 
desertion from April 7, 1970, to June 14, 1970, when he was 
dropped from the active service rolls.  He was hospitalized 
at the mental health clinic at William Beaumont General 
Hospital in El Paso, Texas, beginning on June 14, 1970.  The 
veteran also had several periods of being absent without 
official leave (AWOL) during active service.

The veteran's post-service medical records show that he 
received regular outpatient treatment for PTSD beginning in 
2003.  For example, on VA outpatient treatment in August 
2003, the veteran complained of nightly Vietnam-related 
nightmares, sleeplessness, feeling tired and depressed "all 
the time," daytime flashbacks, and contemplating suicide the 
night before this appointment.  The veteran decided against 
suicide when he thought about his 3 dogs.  He reported that 
his symptoms began right after coming back from Vietnam and 
had worsened progressively over the years.  He spent most of 
his time alone in his room and had no contact with his 
family.  Mental status examination of the veteran showed full 
orientation, coherent, brief, and matter-of-fact speech, 
logical thought process, no psychosis or cognitive 
impairment, and no evidence that the veteran was a danger to 
himself or to others.  The assessment included PTSD.

In November 2003, the veteran was tearful at times and 
expressed anger "about the government."  His complaints 
also included sleeplessness, worsening nightmares, 
flashbacks, and nervousness.  Mental status examination of 
the veteran showed full orientation, coherent speech, intact 
thought processes, linear thinking, no psychotic process, 
some hallucinations and flashbacks, no suicidal or homicidal 
intent or plan, and intact memory.  The veteran reported that 
he had been in a psychiatric ward at William Beaumont 
hospital after going AWOL during active service.  The 
veteran's GAF score was 40, indicating some impairment in 
reality testing or communication or major impairment in 
several areas, such as work of school, family relations, 
judgment, thinking, or mood.  The diagnoses included PTSD.

In letters dated in June 2005 and in April 2006, S.R.H, Ph.D. 
(Dr. S.H.), stated that she had treated the veteran initially 
on November 2003 followed by 14 individual psychotherapy 
sessions.  The veteran's PTSD symptoms included 
sleeplessness, nightmares which kept him up all night, and 
flashbacks.  The veteran reported being nervous and did not 
go out because of possible contact with other people.  He had 
significant anger and hallucinations of black shadows, day or 
night, that were frightening.  The veteran also reported 
hearing voices of "Charlie saying 'die, die, die.'"  The 
veteran used alcohol and cannabis daily to help calm his 
nerves and to sleep better.  The veteran's Global Assessment 
of Functioning (GAF) score was 38, indicating some impairment 
in reality testing or communication or major impairment in 
several areas, such as work of school, family relations, 
judgment, thinking, or mood.  The veteran's diagnoses 
included PTSD.  

The veteran also received regular outpatient treatment for 
his PTSD beginning in 2005.  For example, on VA outpatient 
treatment in February 2006, the veteran complained of feeling 
tired and not wanting to "deal with people."  Mental status 
examination of the veteran showed full orientation, coherent 
speech, linear and goal-directed thoughts, no psychotic 
process, no suicidal or homicidal ideation, and an intact 
memory.  The assessment was stable PTSD with prominent anger.

In April 2006, the veteran reported that, prior to this 
therapy session, he had had a Scotch and two pipe loads of 
cannabis.  Mental status examination of the veteran showed 
full orientation, coherent thoughts, linear and goal-directed 
thoughts, seeing shadows and hearing voices described as 
"Charlie saying 'die, die, die' 2-3 times per week," 
paranoid ideas about being poisoned if he ate at a 
restaurant, no suicidal or homicidal ideation, and an intact 
memory.  The assessment included PTSD.

On VA examination in May 2006, the veteran complained of 
worsening PTSD symptoms.  The veteran admitted chronic 
alcohol and marijuana dependence.  The veteran was unemployed 
and had retired in 1994 due to an on-the-job right-hand 
injury.  He had no contact with his siblings or with the 
children from his 3 marriages, each of which had ended in 
divorce.  He lived in a house which he shared with roommates.  
He spent 85 percent of his time in his room.  He also stated 
that he had a loaded gun in his closet not for himself "but 
for somebody messing with me, or anybody I care about."  The 
veteran reported daily intrusive thoughts of Vietnam and 
nightly combat-related nightmares, diminished interest in 
significant activities, feelings of detachment or 
estrangement from others, restricted range of affect, and a 
sense of a foreshortened future.  He also reported a sleep 
disorder, irritability, and impaired concentration.  Mental 
status examination of the veteran showed that he appeared 
agitated which the VA examiner noted was most likely 
associated with dual diagnosis of PTSD and chronic alcohol 
and marijuana abuse.  The veteran was oriented times three, 
reported auditory and visual hallucinations, occasional tears 
in his eyes, normal speech, no suicidal or homicidal ideation 
or plan, and reported short-term memory problems.  He also 
admitted significant diminished interest or pleasure in 
almost all activities, psychomotor agitation, poor self-
esteem, diminished ability to think or concentrate "some 
times," and repetitive thoughts of death.  The VA examiner 
stated that the veteran had severe social impairment related 
to his dual diagnosis "i.e., chronic PTSD, with impairment 
compounded by chronic severe daily alcohol and marijuana 
dependence (and associated agitation)."  This examiner also 
stated that the veteran's competency also was highly 
questionable.  The veteran's GAF score was 40.  The diagnoses 
included chronic PTSD.  In a June 2006 addendum, the VA 
examiner reviewed the veteran's claims file, including his 
service medical records, and concluded that no changes were 
indicated in the May 2006 examination report.

The Board finds that the preponderance of the evidence 
supports a higher initial rating of 70 percent for PTSD 
effective May 30, 2006.  Prior to this date, the veteran's 
service-connected PTSD symptoms were manifested by, at worst, 
occupational and social impairment with reduced reliability 
and productivity.  The veteran was hospitalized for treatment 
of chronic schizophrenic reaction just prior to his 
separation from active service in July 1970; however, he was 
not diagnosed with PTSD at any time during active service.  
The Board acknowledges the veteran's honorable combat service 
in Vietnam for which he was awarded the Air Medal.  On VA 
outpatient treatment in August 2003, the veteran complained 
of nightly nightmares of Vietnam service, daytime flashbacks, 
and had contemplated suicide.  Mental status examination of 
the veteran showed, however, full orientation, coherent 
speech, logical thoughts, no psychosis or cognitive 
impairment, and that the veteran was not a danger to others 
or to himself.  In November 2003, the veteran complained of 
sleeplessness and increased nightmares.  Mental status 
examination of the veteran was unchanged except for some 
reported hallucinations.  Dr. S.R.H., the veteran's treating 
psychologist, stated in June 2006 and in April 2006 that the 
veteran had reported auditory hallucinations as part of his 
PTSD symptoms.  The veteran's mental status examination again 
was unchanged on VA outpatient treatment in February 2006 
when the VA examiner concluded that his PTSD was stable with 
prominent anger.  The veteran again reported hearing voices 
and seeing shadows on VA outpatient treatment in April 2006 
and was paranoid about being poisoned at a restaurant; 
however, mental status examination showed no suicidal or 
homicidal ideation.  Absent objective evidence of 
occupational and social impairment with deficiencies in most 
areas, the Board finds that the preponderance of the evidence 
does not support assigning an initial disability rating 
greater than 50 percent for service-connected PTSD prior to 
May 30, 2006.

The Board observes that, on VA examination on May 30, 2006, 
the veteran reported that he had no contact with his siblings 
or his children from 3 failed marriages.  He lived in a house 
he shared with roommates and spent 85 percent of his time in 
his room.  He also had a loaded gun in his closet not for 
himself "but for somebody messing with me, or anybody I care 
about."  The veteran reported daily intrusive thoughts of 
Vietnam, nightly combat-related nightmares, diminished 
interest in significant activities, feelings of detachment or 
estrangement from others, a restricted range of affect, a 
sense of a foreshortened future, a sleep disorder, 
irritability, and impaired concentration.  Mental status 
examination showed full orientation, reported auditory and 
visual hallucinations, occasional tears in his eyes, normal 
speech, no suicidal or homicidal ideation or plan, and 
reported short-term memory problems.  He also admitted 
psychomotor agitation, poor self-esteem, a diminished ability 
to think or concentrate, and repetitive thoughts of death.  
The VA examiner stated that the veteran had severe social 
impairment related to chronic PTSD "compounded by chronic 
severe daily alcohol and marijuana dependence (and associated 
agitation)."  This examiner also stated that the veteran's 
competency also was highly questionable.  Given the objective 
medical evidence of occupational and social impairment with 
deficiencies in most areas, the Board finds that an initial 
disability rating of 70 percent, but no higher, is warranted 
for service-connected PTSD from May 30, 2006.

As noted above, there is evidence that the veteran's PTSD 
should be increased to 70 percent effective May 30, 2006.  
The evidence of record, however, from the day the veteran 
filed this claim to the present supports the conclusion that 
he is not entitled to additional increased compensation 
during any other time within the appeal period.  


ORDER

Entitlement to an initial disability rating greater than 50 
percent for PTSD prior to May 30, 2006, is denied.

Entitlement to a disability rating of 70 percent for PTSD is 
granted, effective May 30, 2006, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


